Citation Nr: 1758825	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  17-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation due to loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to November 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative, in an August 2017 motion to correct the docket number, asserted that the correct docket number for the two current appeals should be that recognized by a January 2014 remand, so that a 2008 docket should be assigned, rather than that associated with a December 6, 2016, VA Form 9 which perfected the current appeal.  However, this argument ignores the fact that the issues that were the subject of the Board's January 2014 remand were resolved by the Board in a November 2016 decision, and are no longer before the Board.  Hence those issues and the appeal they represent are not available to be merged, and the motion is denied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is required, necessitating remand.  Evidentiary development has been insufficient, and further efforts may ultimately serve to support the claim, as discussed below.  

Available service personnel records reflect that the Veteran's service records are fire related, and treatment and examination records as well as personnel records from the Veteran's last period of service, from January 1959 to November 1962, are not available.  

The Veteran reported in a claim submitted in December 2014 that he received treatment through the Dallas VA Medical Center from 1963 to 2011.  

On the basis of this report, the RO in March 2015 sent a request for records of outpatient treatment of the Veteran from January 1, 1963, to January 22, 2007, (the RO already having obtained records beginning January 22, 2007).  A May 2015 reply from the North Texas VA Health Care System (N. Texas HCS) informed that no records were found.  The RO then reportedly made two attempts to retrieve records, on March 17, 2015, and April 16, 2015, including via telephone, from the Dallas VAMC.  However, no response was received from the Dallas VAMC.  On this basis, the RO in May 2015 made a formal finding of unavailability of treatment records from the N. Texas HCS, informing both the Veteran and his authorized representative.  The RO in an April 2016 statement of the case (SOC) informed, "Negative response on unavailability of treatment records from N Texas HCS" for the dates requested.  

When a veteran's service records have been destroyed, the VA has a heightened duty to assist, which includes an obligation to search for alternative records which support the veteran's case.  See Russo v. Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet.App. 542 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  In the absence of a response from the Dallas VAMC, the Board is not satisfied that the reasonable efforts to obtain reported records of treatment at the Dallas VAMC have been fulfilled or that further effort would be futile.  See 38 C.F.R. § 3.159(c)(2) (2017).  The Board finds that a remand is necessary to obtain all such outstanding VA treatment records, or at minimum a reply from the Dallas VAMC.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Dallas VAMC and receive confirmation from that facility that they either have or do not have records of treatment, examination, hospitalization, rehabilitation, or surgery for the Veteran from January 1, 1963, to January 22, 2007.  Such response must be documented in the claims file.  All such records must be obtained and associated with the claims file.  Any additional, more recent VA treatment records should also be associated with the claims file.  If any records are not available the Veteran should be notified of such.  

2.  After undertaking the development above and any additional development deemed necessary, the remanded claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his authorized representative should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2017).




